Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 7, 10, and 13-16 are cancelled, and claims 1-6, 8-9, 11-12, and 17-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed January 12, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed May 16, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 (Perrey) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ng, as shown below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 20170164931 A1, published June 15, 2017), hereinafter referred to as Ng.
Regarding claim 1, Ng teaches an apparatus (Fig. 1, apparatus 136), comprising:
a processing device in operative communication with an ultrasound device (Fig. 1, processing device (processor 114) in communication with ultrasound device (ultrasound probe of imaging mechanism 134)), the processing device configured to: 
configure the ultrasound device to collect one or more first ultrasound images having a first image plane and one or more second ultrasound images having a second image plane (Fig. 1; see para. 0033 – “…imaging mechanism 134 may include an electronic three-dimensional (3D) probe or 3D ultrasound transducer probe, which provides concurrent imaging in at least two planes.”); and 
provide in a single image feedback to a user for simultaneously centering an anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 7; see para. 0060-061 – “In block 508, processing may include determining a center (or other position) of a point of interest using images from multiple planes…The alignment process is preferably visual and provided to the user on a display or displays. In block 512, the alignment can be performed by user manipulation of the alignment mechanism (e.g., probe) with visual feedback from one or more displays showing two or more planes. In one embodiment, alignment may be achieved by selecting points (e.g., using an interface) in the first images and/or the second images to concurrently align corresponding points in each of multiple image planes in block 514.”; see col. 2, para. 0065 – “The point of interest may include an anatomical feature, a lesion, tumor, tissue, etc.”). 
Furthermore, regarding claim 5, Ng further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device to collect the one or more first ultrasound images and subsequently configuring the ultrasound device to collect the one or more second ultrasound images (Fig. 7, “Provide images in at least two image planes for a first imaging modality” 502 (first ultrasound images), then “Provide images for a second imaging modality” 504 (second ultrasound images)).  
Furthermore, regarding claim 11, Ng further teaches wherein the processing device is configured, when providing the feedback for simultaneously centering the anatomical structure 9950689.2Application No.: 17/031,2834 Docket No.: B 1348.70162US01 Reply to Office Action of January 12, 2022 in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to: 
receive a first ultrasound image having the first image plane; determine a first offset from center of the anatomical structure in the first ultrasound image (Fig. 4-5, determining offset (misalignment) of the first image of a first plane (axial plane); see para. 0054 – “…a slight tilt (arrow “A”) along the axial direction results in the real-time image being misaligned in the axial direction (image 366 not aligned with image 360)…”); 
receive a second ultrasound image having the second image plane; determine a second offset from center of the anatomical structure in the second ultrasound image (Fig. 4-5, determining offset (misalignment) of the second image of a second plane (sagittal plane); see para. 0054 – “…results in misalignment in the Sagittal plane (images 368 and 362 are not aligned).”); and 
provide feedback for positioning the ultrasound device based on the first and second offsets from center (Fig. 4-5; see para. 0054 – “The user can visually correct the misaligned images by moving the probe 364, which is also employed as an alignment mechanism, until the misalignment is removed (e.g., image 366 is aligned with image 360, and image 368 is aligned with image 362). A tilt 365 or other error is visualized and corrected immediately by angling the probe 364 until the axial planes and/or sagittal planes (or other planes) of the ultrasound and CT are aligned.”). 
Furthermore, regarding claim 12, Ng further teaches wherein the processing device is configured, when providing the feedback for positioning the ultrasound device based on the first and second offsets from center, to provide feedback for positioning the ultrasound device to minimize the first and second offsets from center (Fig. 4-5; see para. 0054 – “The user can visually correct the misaligned images by moving the probe 364, which is also employed as an alignment mechanism, until the misalignment is removed (e.g., image 366 is aligned with image 360, and image 368 is aligned with image 362). A tilt 365 or other error is visualized and corrected immediately by angling the probe 364 until the axial planes and/or sagittal planes (or other planes) of the ultrasound and CT are aligned.” Where minimizing the first and second offsets from the center is equated to adjusting the probe until the axial planes and sagittal planes are aligned). 
Furthermore, regarding claim 17, Ng further teaches wherein the feedback is of an implicit type (Fig. 7; see para. 0061 – “In block 512, the alignment can be performed by user manipulation of the alignment mechanism (e.g., probe) with visual feedback from one or more displays showing two or more planes. In one embodiment, alignment may be achieved by selecting points (e.g., using an interface) in the first images and/or the second images to concurrently align corresponding points in each of multiple image planes in block 514.” Where the implicit feedback is visual feedback). 
Furthermore, regarding claim 19, Ng further teaches wherein the first image plane and the second image plane are orthogonal to each other (Fig. 4-5; see para. 0054 – “A tilt 365 or other error is visualized and corrected immediately by angling the probe 364 until the axial planes and/or sagittal planes (or other planes) of the ultrasound and CT are aligned.”). 
Furthermore, regarding claim 20, Ng further teaches wherein: 
the first image plane is along an azimuthal dimension of a transducer array of the ultrasound device, and the second image plane is along an elevational dimension of the transducer array of the ultrasound device; or 9950689.2Application No.: 17/031,2835 Docket No.: B 1348.70162US01 Reply to Office Action of January 12, 2022
the first image plane is along an elevational dimension of a transducer array of the ultrasound device, and the second image plane is along an azimuthal dimension of the transducer array of the ultrasound device (se para. 0033 – “The probe 134 may include a two-dimensional (2D) array transducer hat can generate, e.g., scan planes along the azimuth (horizontal) and the elevation (vertical) dimensions.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Gauthier et al. (US 10405835 B2, published September 10, 2019), hereinafter referred to as Gauthier. 
Regarding claim 2, Ng teaches all of the elements disclosed in claim 1 above. 
Ng teaches configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, but does not explicitly teach to configure the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane.  
Whereas, Gauthier, in the same field of endeavor, teaches alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane (Fig. 5; see col. 14, lines 34-39 — “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.” Where the N image planes and N’ image planes are equated to the first and second image planes, respectively).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, as disclosed in Ng, by alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane, as disclosed in Gauthier. One of ordinary skill in the art would have been motivated to make this modification in order for the user to display live images of the two image planes side-by-side, as taught in Gauthier (see col. 14, lines 30-49). 
Furthermore, regarding claim 4, Gauthier further teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane, to configure the ultrasound device to collect one ultrasound image having the first image plane and one ultrasound image having the second image plane (Fig. 5; see col. 14, lines 34-39 — “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.” Where the N image planes and N’ image planes are equated to the first and second image planes, respectively). 
Furthermore, regarding claim 6, Gauthier further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device and/or itself to use beamforming to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 5, beamform controller 574 is within front end acquisition subsystem 510A, which is equated to the processing device; see col. 14, lines 34-39 — “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.”; see col. 4, lines 1-2 — “N image planes are at an angle to N’ image planes, e.g., at a 30°, 45°, 90°, or other desired angle.”). 
The motivation for claims 4 and 6 was shown previously in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Gauthier, as applied to claim 2 above, and in further view of Waksman (US 10792010 B2, published October 6, 2020 with a priority date of November 20, 2013), hereinafter referred to as Waksman. 
Regarding claim 3, Ng in view of Gauthier teaches all of the elements disclosed in claim 2 above. 
Ng in view of Gauthier teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane, but does not explicitly teach to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz.  
	Whereas, Waksman, in the same field of endeavor, teaches to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz (Fig. 2; see col. 5, lines 14-16 — “Both views 120, 204 are preferably updated in real-time, i.e., at least once per second or at another frequency such as between 20 and 60 Hz.” So the frame rate of alternatingly collecting the images (equated to updating the two different views in real-time) is between 20 and 60 Hz, which is within 15-30 Hz).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane, as disclosed in Ng in view of Gauthier, by alternation the collection of the ultrasound images at a frame rate within a range of approximately 15-30 Hz, as disclosed in Waksman. One of ordinary skill in the art would have been motivated to make this modification in order for the surgeon to switch their gaze between a local view and a global view of simultaneous, real-time images of a heart while performing the surgical procedure, as taught in Waksman (see col. 5, lines 1-16, 30-39).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Perrey et al. (US 20180125460 A1, published May 10, 2018), hereinafter referred to as Perrey.
Regarding claim 8, Ng teaches all of the elements disclosed in claim 1 above.
Ng teaches the anatomical structure, but does not explicitly teach wherein the anatomical structure comprises a bladder.
Whereas, Perrey, in the same field of endeavor, teaches wherein the anatomical structure comprises a bladder (see para. 0044 — “FIGS. 5A-B are illustrations of ultrasound images 500 and 550 of an embodiment along the 2D plane 304. The ultrasound images 500 and 550 include the anatomical structure 502 within the ROI of the ultrasound imaging system 100. For example, the anatomical structure 502 may represent a bone structure (e.g., skull, femur, pelvis, and/or the like), organ (e.g., heart, bladder, kidney, liver, and/or the like), uterus, and/or the like.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anatomical structure, as disclosed in Ng, by having the anatomical structure be a bladder, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to re-position the ultrasound probe to scan the bladder. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Rouet et al. (US 20190015076 A1, published January 17, 2019), hereinafter referred to as Rouet. 
Regarding claim 9, Ng teaches all of the elements disclosed in claim 1 above. 
Ng teaches determining that the anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered, but does not explicitly teach wherein the processing device is further configured to perform an ultrasound imaging sweep subsequent to determining that the anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered.
Whereas, Rouet, in the same field of endeavor, teaches wherein the processing device is further configured to perform an ultrasound imaging sweep subsequent to determining that the anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered (see para. 0052 — “After the position of the ultrasound probe 14 has been aligned to the anatomical feature, the size and/or volume measurement of the anatomical feature can be performed based on the two-dimensional ultrasound image data or the three-dimensional ultrasound image data after a separate scan.” where a separate scan (equated to imaging sweep) is done after aligning (centering) to the anatomical feature (anatomical structure)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered, as disclosed in Ng, by performing an ultrasound imaging sweep subsequent to determining that the anatomical structure depicted in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered, as disclosed in Rouet. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality image data so that high quality volume and/or size measurements of the anatomical feature can be achieved, as taught in Rouet (see para. 0048).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondou (US 20140236001 A1, published 21, 2014), hereinafter referred to as Kondou. 
Regarding claim 18, Ng teaches all of the elements disclosed in claim 1 above.
Ng teaches feedback for centering an anatomical structure in images, but does not explicitly teach wherein the feedback is of an explicit type.  
Whereas, Kondou, in the same field of endeavor, teaches wherein the feedback is of an explicit type (Fig. 5, where the depth of the image 33m is moved up to image 33mC using the trackball 16t to intersect the region of interest). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback for centering an anatomical structure in images, as disclosed in Ng, by having the feedback be an explicit type, as disclosed in Kondou. One of ordinary skill in the art would have been motivated to make this modification in order for the user to determine the position of the moved probe in a depth direction (see para. 0100-0101). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harada et al. (US 20100210946 A1, published August 19, 2010) discloses an ultrasonic imaging system that displays the position of the ultrasound probe in relation to the center of the blood vessel. 
Nitta et al. (US 20150253407 A1, published September 10, 2015) discloses an image processing apparatus that changes display locations of the first cross-sectional image and the second cross-sectional image on a display in conjunction with a change in an intersecting location of the first and the second cross-sectional images.
Clark et al. (US 20210321986 A1, published October 21, 2021 with a priority date of August 29, 2018) discloses an ultrasound imaging system that displays a visual indicator of the first and second imaging angles of the first and second imaging planes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793  

/Oommen Jacob/Primary Examiner, Art Unit 3793